MEMORANDUM **
Antonio Leon-Tomas, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion. Ordonez v. INS, 345 F.3d 777, 782 (9th Cir.2003). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying the motion to reopen because the BIA properly concluded that Leon-Tomas failed to demonstrate prima facie eligibility for any form of relief. See id. at 785 (“a motion to reopen will not be granted unless the respondent establishes a prima facie case of eligibility for the underlying relief sought”).
We lack jurisdiction to consider Leon-Tomas’s challenge to the BIA’s January 29, 2004 decision affirming without opinion the IJ’s underlying decision because the instant petition for review is not timely as to that order. See Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.2005).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.